DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	This rejection is in response to claim amendments filed 06/07/2022. Claims 1-6, 8-13, 15-22 are pending. Claims 1, 8, and 15 are amended. Claims 7, 14 are cancelled.
Applicant’s amendments and arguments with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered but are not persuasive. 
	With respect to applicant’s argument that Buchmueller fails to teach determining a permanency of each of the obstructions based on an identity thereof, the permanency defining an obstruction as either temporary or permanent, examiner respectfully disagrees. The additional limitation on the definition of permanency does not narrow the scope of the independent claims enough to overcome the current prior art rejections. Buchmueller teaches determining whether an object is stationary or moving based on an identify thereof, which falls within the scope of determining permanency as claimed. While the terminology may be different, Buchmueller in par. 0030 gives examples of stationary and moving objects that clearly fall within the scope of permanent and temporary, respectively. This further supports the interpretation determining permanency is broader than determining whether or not an obstacle is stationary or moving. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12, 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa-Amir et al (US 10553122), in view of Ravenscroft et al (US 20120158280), Buchmueller et al (US 20160171896), and Gohl et al (US 9896205)
	Regarding Claim 1, Gilboa-Amir teaches: An obstruction detection and management method (see at least Fig. 8 method) comprising: 
in an Air Traffic Control (ATC) system (see at least Fig. 2 elements interpreted to collectively make up ATC system) comprising one or more servers communicatively coupled to a plurality of drones via one or more wireless networks (the remote computing resources 210 may include one or more servers, such as servers 220(1), 220(2) . . . 220(N) in col. 5 line 36-55 and Fig. 2 and “the central management system 226 may communicate with the UAV 400 via a wireless network (e.g., network 208)” in col. 6 line 40-42), 
receiving drone data from a plurality of drones (see at least “wherein the determination of the travel routes may be based at least in part on travel related data that is received from UAVs” in col. 5 line 62 to col. 6 line 13), wherein the drone data comprises operational data for the plurality of drones (see at least “In various implementations, the remote computing resources 210 and/or central management system 226 may also receive tracking data (e.g., GPS) regarding the coordinates of the UAVs 40” in col. 6 lines 14-32) and obstruction data from one or more drones (see at least “The travel related data that is received from the sensors of UAVs and other sources may indicate the locations and characteristics of obstacles” in col. 2 lines 34-36); 
updating an obstruction database based on the obstruction data (see at least “for example, a new obstacle 350 (e.g., a new construction crane) may be detected before updates on the presence of such an obstacle become publicly or otherwise available. This detection may be utilized to update an obstruction database. ” in col. 7 line 60-65), wherein the obstruction database comprises entries of obstructions with their height, size, location (see at least “for which data may be sensed and provided regarding GPS or other coordinates as indicating the location of the obstacle, physical characteristics regarding the size and/or shape of the obstacle” in col. 2 line 49-52 and “travel related data regarding obstacles may include GPS or other coordinates regarding the location of the obstacle, an identification of the obstacle (e.g., a particular building, bridge, construction crane, etc.), physical characteristics of the obstacle (e.g., height, width, etc.)” in col. 8 lines 57-62), and 
monitoring a flight plan for the plurality of drones based on the operational data (see Fig. 8 steps 802-812 interpreted as monitoring the flight plan based on travel related data and “The local travel related data may include a timestamp and location data, such as GPS data, etc” in col. 21 lines 49-51 interpreted to show that the travel related data can include operational data); and 
transmitting obstruction instructions to the plurality of drones based on analyzing the obstruction database with their flight plan (see at least “For example, if the travel route of the current flight plan is blocked by a newly discovered obstacle, or would fly over a crowd of people… a determination may be made to change the heading or otherwise update the flight plan as part of an updated travel route.” In col. 22 lines 43-58 and “For example, if travel related data indicates that a new obstruction (e.g., a new construction crane) is blocking or inhibiting travel along the current travel route, the flight may be rerouted to go around the obstruction” in col. 23 lines 5-9). 
While Gilboa-Amir does teach determining whether an obstacle is relatively permanent or not (see col. 20 lines 35 to col. 21 line 5) it fails to explicitly teach labeling them in the obstruction database as so, but Ravenscroft does teach wherein the obstruction database comprises entries of obstructions along with associated permanency flags comprising a temporary  flag indicating an obstruction as a temporary obstruction and a permanent flag indicating an obstruction as a permanent obstruction (see at least obstruction models in the obstruction database are modeled with 3-D coordinates if permanent and 4-D coordinates if temporary in par. 0042-0046, an obstacle model with 3 coordinates is interpreted to have a permanency flag and an obstacle with 4 coordinates is interpreted to have a temporary flag).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir to incorporate the teachings of Ravenscroft wherein the obstacle models that are permanent are stored with 3 coordinates and obstacle models that are temporary are stored with 4 coordinates, the number of coordinates functioning as a permanent or temporary flag. The motivation to incorporate the teachings of Ravenscroft would be to restrict airspace only when necessary and avoid flights that violate FAA rules (see par. 0044)
	
	Gilboa-Amir and Ravenscroft do not appear to teach the following, but Buchmueller does teach: 
	identifying what each of the obstructions is based on identification data included in the obstruction data captured by the one or more drones, the identifying of the obstructions includes using pattern recognition to identify a respective obstruction (see at least objects-type being identified by optical sensor capturing images of the UAV’s airspace and using pattern matching of characteristic features in par. 0045 )
	determining a permanency of each of the obstructions based on an identify thereof, the permanency defining an obstruction as either temporary or permanent (see at least “The identified object-type may be either stationary or moving”  in par. 0041 interpreted as determining permanency based on the identified object type ); 
classifying each of the obstructions based on the determined permanency and assigning a respective permanency flag thereto (see at least categorizing objects into stationary objects and moving objects with specific sub-categories for each in par. 0054, all objects assigned as stationary objects are interpreted to be assigned a permanent flag, all others are interpreted to be assigned a temporary flag)
Given that Gilboa-Amir teaches updating an obstruction database with detected obstruction data (see col. 7 line 60-65), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir as modified by Ravenscroft to incorporate the teachings of Buchmueller wherein image analysis and pattern recognition are used to identify types of objects as stationary or moving as well as specific sub-categories of those groups in order to arrive at updating an obstruction database with these assignments. The motivation to incorporate the teachings of Buchmueller would be to update a UAVs flight plan to minimize likelihood of interaction with a detected object (see par. 0017)
	Gilboa-Amir, Ravenscroft, and Buchmueller do not appear to teach carrying passengers, but Gohl teaches passenger drones (see col. 2 line 67). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, system, and NTCRM taught by Gilboa-Amir as modified by Ravenscroft and Buchmueller to incorporate the teachings of Gohl wherein the UAVs carry passengers. The motivation to incorporate the teachings of Gohl would be to transport people without the need of an onboard or remote pilot. Note this combination to teach passenger drones also applies to all other claims, and a repeat analysis is omitted. 
	
Regarding Claim 8, Gilboa-Amir teaches: A passenger drone air traffic control and monitoring system for obstruction detection and management, the system comprising: 
a network interface and one or more processors communicatively coupled to one another, wherein the network interface is communicatively coupled to one or more wireless networks for communication with a plurality of drones (see at least “The remote computing resources 210 may form a portion of a network-accessible computing platform implemented as a computing infrastructure of processors, storage, software, data access, and other components that is maintained and accessible via a network 208” in col. 5 lines 20-25 and communicating with drones in Fig. 2; see Claim 1 analysis for combination with Gohl teaching passenger drones); and 
memory storing instructions that, when executed, cause the one or more processors to (see at least “Furthermore, the servers 220(1)-(N) may include one or more processors 222 and memory 224 that may store a central management system 226” in col. 5 lines 45-47 and “the blocks represent computer-executable instructions stored on one or more computer readable media that, when executed by one or more processors, perform the recited operations.” In col. 17 lines 44-46). The processor functions are interpreted as functions for implementing the method of Claim 1 (see Claim 1 analysis). The method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method.
Regarding Claim 15, Gilboa-Amir teaches A non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors (see at least “The computer readable media may include non-transitory computer readable storage media, which may include hard drives, floppy diskettes, optical disks, CD-ROMs, DVDs, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, flash memory, magnetic or optical cards, solid-state memory devices, or other types of storage media suitable for storing electronic instructions” in col. 17 lines 52-58). The functions that the NTCRM cause the processors to implement is interpreted as implementing the method of Claim 1 (see Claim 1 analysis). The method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by a non-transitory computer readable medium with instructions that cause one or more processors to perform the method.

Regarding Claim 2, Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl teach the obstruction detection and management method of claim 1 (see Claim 1 analysis). 
Gilboa-Amir further teaches wherein the obstruction data comprises an indication of a potential obstruction which was not provided to a drone in the obstruction instructions (see at For example, if a determination is made that a first UAV has deviated from a planned travel route to avoid a location in an area, a second UAV may be sent to collect travel related data regarding the location in col. 20 line 36-40 and “For example, a new obstacle 350 (e.g., a new construction crane) may be detected before updates on the presence of such an obstacle become publicly or otherwise available. This detection may be utilized to update an obstruction database” in col. 7 lines 60-65). Note a potential obstruction is interpreted to mean an obstruction that was detected after the generation of the original flight plan.  
Regarding Claim 9, it is interpreted as a system for implementing the method of Claim 2 (see Claim 2 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method.
Regarding Claim 16, it is interpreted as a NTCRM for implementing the method of Claim 2 (see Claim 2 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by non-transitory CRM with instructions that cause one or more processors to perform the method.

Regarding Claim 3, Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl teach the obstruction detection and management method of claim 1 (see Claim 1 analysis). 
Gilboa-Amir further teaches wherein the obstruction data comprises a confirmation of an obstruction obtained based on a direction to obtain the confirmation provided in the obstruction instructions (see at least “For example, a UAV may be tasked every 100th travel route to go by the location to verify if the obstacle is still there. Over time, if it becomes more certain that the obstacle is relatively permanent, the checks may be performed less frequently (e.g., every 1000.sup.th travel route, every 10,000th travel route, etc.).” in col. 20 line 32 to col. 21 line 3 interpreted as confirmation of an obstruction), and wherein the updating comprises noting any changes in the obstruction based on the confirmation (see at least “For example, if the additional travel related data indicates that the obstacle is no longer there (e.g., has been moved, taken down, etc.), the additional travel related data may be used to further update the stored travel related data” interpreted as noting a change in the location of the obstruction and “The travel related data that is collected by the second UAV may indicate the location and physical characteristics of the obstacle (e.g., size, shape, dimensions, etc.)” in col. 20 line 32 to col. 21 line 3 interpreted as noting changes in these characteristics).
Regarding Claim 10, it is interpreted as a system for implementing the method of Claim 3 (see Claim 3 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method.
Regarding Claim 17, it is interpreted as a NTCRM for implementing the method of Claim 3 (see Claim 3 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by non-transitory CRM with instructions that cause one or more processors to perform the method.

Regarding Claim 4, Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl teach the obstruction detection and management method of claim 1 (see Claim 1 analysis). 
Gilboa-Amir further teaches wherein the obstruction instructions comprise a request to a drone to perform data capture of a potential obstruction (see at least sending second UAV to collect travel related data in an area in col. 20 lines 35-40), wherein the obstruction data comprises photos and/or video of the potential obstruction (see at least image sensor utilized to detect presence of an obstacle in col. 2 lines 44-48, images are interpreted as photos) , and wherein the updating comprises identifying the potential obstruction based on the obstruction data (see at least “in various implementations, travel related data regarding obstacles may include GPS or other coordinates regarding the location of the obstacle, an identification of the obstacle (e.g., a particular building, bridge, construction crane, etc.),” in col. 8 lines 57-60).
Regarding Claim 11, it is interpreted as a system for implementing the method of Claim 4 (see Claim 4 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method.
Regarding Claim 18, it is interpreted as a NTCRM for implementing the method of Claim 4 (see Claim 4 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by non-transitory CRM with instructions that cause one or more processors to perform the method.

Regarding Claim 5, Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl teach the obstruction detection and management method of claim 1 (see Claim 1 analysis) wherein the permanency flag (see Claim 1 analysis for combination of Gilboa-Amir, Ravenscroft, Buchmueller, and Gohl teaching a permanency flag). 
Gilboa-Amir further teaches comprises a Time To Remove (TTR) for the temporary obstruction which is a flag with a specified time or a flag which requires removal if the next drone passing near the temporary obstruction fails to detect and report it (see at least “if the additional travel related data indicates that the obstacle is no longer there (e.g., has been moved, taken down, etc.), the additional travel related data may be used to further update the stored travel related data. In various implementations, such checks (e.g., to determine if an obstacle has been removed, etc.)” in col. 20 lines 57-62). Note sending a second drone out to a potential obstacle and further updating the stored travel related data if the obstacle indicates that the obstacle is no longer there is interpreted as labeling the obstacle with a flag that requires removal if the next drone passing fails to detect it. 
Regarding Claim 12, it is interpreted as a system for implementing the method of Claim 5 (see Claim 5 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method.
Regarding Claim 19, it is interpreted as a NTCRM for implementing the method of Claim 5 (see Claim 5 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl above is interpreted to be implemented by non-transitory CRM with instructions that cause one or more processors to perform the method.

Claim 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl and further in view of McClure et al (US 20160244161).
Regarding Claim 6, Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl teach the obstruction detection and management method of claim 1 (see Claim 1 analysis). 
Gilboa-Amir further teaches  wherein the operational data comprises a plurality of speed, location, heading (see at least “determining what travel related data is relevant to the travel of a UAV as per the UAV's current location, heading, speed, etc” in col. 6 lines 20-22), , and wherein the flight plan is determined from the operational data (see at least “during flight, the UAV and/or a central management system may update a flight plan and/or create a new flight plan based on travel related data” in col. 3 lines 18-20).
Gilboa-Amir, Ravenscroft, Buchmueller and Gohl are silent to getting altitude data from the UAV, but McClure does teach altitude 
 (see at least “UAVs equipped with a GPS receiver 32, the instantaneous altitude of the UAV may be computed based upon the determined instantaneous spatial location of the UAV” in par. 0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl to incorporate the teachings of McClure wherein the UAV communicates altitude data through a GPS receiver. The motivation to incorporate the teachings of McClure would be to compare with elevations of mountains, towers, and other obstructions (see par. 0052).
Regarding Claim 13, it is interpreted as a system for implementing the method of Claim 6 (see Claim 6 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, Gohl, and McClure above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method.
Regarding Claim 20, it is interpreted as a NTCRM for implementing the method of Claim 6 (see Claim 6 analysis), and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, Gohl and McClure above is interpreted to be implemented by non-transitory CRM with instructions that cause one or more processors to perform the method.
	
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa-Amir in view of Ravenscroft, Buchmueller, and Gohl, and Nerayoff et al (US 20160078759).
Regarding Claim 21, The obstruction detection and management method of claim 1 (see Claim 1 analysis). Gilboa-Amir further teaches 
Gilboa-Amir, Ravenscroft, Buchmueller, and Gohl do not appear to teach the following, but Nerayoff does teach:
wherein, in response the identification data being insufficient to identify the respective obstruction, instructing one of the plurality of passenger drones to obtain further identification data of the respective obstruction (see at least in response to the UAV’s camera position make the vehicle not identifiable, the UAV is repositioned at a second location where the vehicle is identifiable in images in par. 0266), and 

in response to a failure to identify the respective obstruction, initializing a human review of the identification data for identification of the respective obstruction (see at least when an error has occurred during the UAV’s attempt to identify the vehicle, the server system requests assistance from a human operator to manually review the images and identify the vehicle in par. 0038).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, and Gohl to incorporate the teachings of Nerayoff wherein a drone is sent to a new position when the vehicle is not identifiable in the images and if the image analysis results in an error, a request for manual identification by a human operator is triggered. The motivation to incorporate the teachings of Nerayoff would be to increase identification accuracy (see par. 0038).
	Regarding Claim 22, Gilboa-Amir, Ravenscroft, Buchmueller, Gohl, and Nerayoff teach a system for implementing the method of Claim 21 (see Claim 21 analysis for rejection of the method).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Resende et al (US 20170254651) discloses a vehicle controller that uses an image sensor to identify object types and classifying objects as fixed or mobile based on their object type 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3664                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664